Case 1:18-cr-00382-MLB Document 20 Filed 03/30/20 Page 1 of 9
       Case 1:18-cr-00382-MLB Document 20 Filed 03/30/20 Page 2 of 9



partner and the community if released from custody. (R1-7). She stated that she would

re-consider the matter if the final revocation hearing was delayed beyond January 2020.1

Within weeks of this ruling, defense counsel learned that previous legal errors made by

State officials significantly undermined the presumed applicable sentencing guideline

range recommended by the federal probation officer. Further, scientists, medical

professionals, and government officials began to sound the alarm that our Country was

facing a nationwide pandemic that would threaten the lives of millions of Americans.

(www.ajc.com/news/coronavirus.) Based on these new facts, Mr. Bolston filed

emergency motions for re-consideration of the detention order. (Docs. 16, 17, 19). He

argued that the facts related to correction of his previous criminal judgment and the

danger inherent in his continued incarceration at the R.A. Deyton Detention Facility

(RAD) during the COVID-19 outbreak justified his immediate release from custody.

        The Government opposed the request, arguing that the factors raised by the

defendant were immaterial to the release determination, that Mr. Bolston is not at a

heightened risk of exposure to the virus during his detention at the RAD because “…the

defendant [does not] cite to any presumptive positive or positive cases at the

facility where he is currently incarcerated that would show he is at risk for contracting

COVID-19…”           and that these health concerns do not undermine the previous

finding that he poses a serious risk of harm to his former partner. (Doc. 18 at 6). It

also suggested that this Court should limit its review of factors relevant to the



1
  Judge King’s findings were orally pronounced during the detention hearing. Although the hearing was not
transcribed, the undersigned has reviewed the recording.
2
     Case 1:18-cr-00382-MLB Document 20 Filed 03/30/20 Page 3 of 9



defendant’s release request to a single factor - the potential risk of danger to Mr.

Bolston’s partner and the public – in determining whether the previous Order should be

vacated. (Doc. 18 at 3, 11).

                               Applicable law and legal analysis

        Pursuant to 18 U.S.C. § 3148(b)(1), the undersigned must detain a defendant if

there is probable cause to believe that the person committed a crime while on release or

there is clear and convincing evidence that the person violated any condition of release,

and based on an analysis of the factors in 18 U.S.C. § 3142(g), that there is no condition

or combination of conditions that will assure that the person will not flee or pose a danger

to the community or the safety of another person, or that the person is unlikely to abide

by any conditions of release. The person charged with violating a condition of supervised

release bears the burden of establishing by clear and convincing evidence that he is not

likely to flee or pose a danger to the safety of another person or the community. 18 U.S.C.

§ 3143(a)(1); Fed. R. Crim. P. 32.1(a)(6). If this Court finds that there are conditions of

release that will assure the defendant will not flee or pose a danger to the safety of a

person or the larger community, and finds that the defendant will abide by the conditions

of release, she may amend the conditions of release accordingly. Id.

       A detention hearing may be reopened “if the judicial officer finds that information

exists that was not known to the movant at the time of the hearing and that has a material

bearing on the issue of whether there are conditions of release that will reasonably assure

the appearance of such person as required and the safety of any other person and the

community.” 18 U.S.C. §3142(f). This Court is required to consider the factors outlined

3
     Case 1:18-cr-00382-MLB Document 20 Filed 03/30/20 Page 4 of 9



in 18 U.S.C. § 3142(g) including: (1) the nature and circumstances of the offense charged;

(2) the weight of the evidence against the defendant; (3) the history and characteristics of

the defendant, including the defendant’s character, physical and mental condition,

family and community ties, past conduct, history relating to drug or alcohol abuse,

criminal history, and record concerning appearance at court proceedings, as well as

whether the crime was committed while the defendant was on probation or parole; and

(4) the nature and seriousness of the danger to any person or to the community that

would be posed by the defendant’s release.” In addition, the undersigned may “…by

subsequent order permit the temporary release of the person, in the custody of a United

State Marshal or another appropriate person, to the extent that the judicial officer

determines such release to be necessary for preparation of the person’s defense or for another

compelling reason.”18 U.S.C. § 3142(i) (emphasis added).

       Sections 3142(g) and 3142(i) direct the undersigned to consider an array of factors

in determining whether a previous order of detention should be vacated. The

Government’s attempt to limit this Court’s review undermines the authority Congress

vested in this Court and renders Section 3142(i) superfluous. Such a narrow

interpretation of the applicable provisions of the Bail Reform Act is inconsistent with the

breadth of the considerations adopted by Congress.

       This Court finds that the following factors did not exist at the time Magistrate

Judge King imposed her Order and are material to the determination of whether

detention is still warranted in the instant case:



4
Case 1:18-cr-00382-MLB Document 20 Filed 03/30/20 Page 5 of 9
Case 1:18-cr-00382-MLB Document 20 Filed 03/30/20 Page 6 of 9
Case 1:18-cr-00382-MLB Document 20 Filed 03/30/20 Page 7 of 9
Case 1:18-cr-00382-MLB Document 20 Filed 03/30/20 Page 8 of 9
Case 1:18-cr-00382-MLB Document 20 Filed 03/30/20 Page 9 of 9
